Stockdalb, J.,
delivered the opinion of the court.
This cause was commenced by attachment in the chancery court of the second district of Hinds county, to recover from appellees, nonresidents, about one thousand dollars, damages for losses on three hundred bales of cotton sold by appellants, as they alleged, to appellees, who refused afterwards to receive and pay for same, thereby compelling appellants to sell on a reduced market at a less price. The testimony, which we have carefully examined, is voluminous, and has been elaborately and learnedly discussed by counsel in connection with the law of agency. D. W. Reed was a cotton buyer for E. Johnson & Co., of Jackson, Miss., but had leave to buy for other people when his company was not in the market. He had applied to appellees to represent them, and they had declined to employ him. Some time afterwards, on the seventeenth of October, *8511895, appellees telegraphed Mr. Reed, at Utica, Miss., authorizing him to buy Utica and Learned cotton — -not more than three hundred bales — at eight and three-fourth cents per pound; and if he could not get it at that, give eight and thirteen-sixteenths. That telegram is in the following language:
“New Orleans, La., October 17, 1895. “To JD. W. Reed, TJtica, Miss.:'
“Try three-fourths; accept at thirteen-sixteenths; buy Watson & Smith, Learned; offered Smith three-fourths; not over three hundred; answer.”
Mr. Reed, finding he could not get more than one hundred bales at Utica and Learned, and wanting to buy and make, commissions on three hundred bales, telegraphed to E. T. Stackhouse, at Centerville, Miss., another agent of E. S. Johnson & Co., to buy three hundred bales there; and, upon Stack-house’s reply, Reed telegraphed appellees that he had purchased three hundred bales at Centerville. Immediately upon receipt of that telegram appellees replied as follows:
“New Orleans, La., October 17, 1895. “To D. W. Reed, Utica, Miss.:
“Cannot use Centerville cotton; authorized purchase only at Utica and Learned; have written.”
This all occurred on October 17, 1895. Reed, having left Utica, did not get the last telegram until 8:30 on October 18, but went on to Centerville, and appellees repeated their telegram of the day before, that Reed had no authority to buy anywhere except at Utica and Learned. Appellants did not Lnow Mr. Reed; never had seen him; did not know that the purchase was intended for appellees until the eighteenth, and then also learned that appellees denied Reed’s authority to buy it and declined to take it. Appellees were not regular cotton buyers, but commission merchants, and bought cotton to keep *852in touch with their customers and keep their business. Reed was not their agent; had a special authority in this instance to buy cotton at Utica and Learned, and especially from Watson & Smith. He had never been held out as an agent by appellees, and they did not ratify his act, but promptly repudiated it. A special commission to buy certain property at a certain place, from men named, cannot be construed into an agency to buy at another and different locality, from other people, even if the property was of equal quality and value. Appellants had no dealings with appellees, and Reed was not their authorized agent in the transaction, and they are not liable.

The decree of the cov/rt below is affirmed.